Citation Nr: 0310951	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-04 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

What evaluation is warranted for the period from October 8, 
1994, for diabetes mellitus?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from October 1990 
to October 1994. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, granting service connection for diabetes 
mellitus and assigning a 10 percent evaluation effective from 
October 8, 1994.  In August 1996, following a March 1996 
hearing at the RO, the Hearing Officer granted a 20 percent 
evaluation for diabetes mellitus, effective on October 8, 
1994.

The Board remanded the case in June 2000 for certain 
development.  Following development, the case was reviewed by 
the RO in a supplemental statement of the case issued in July 
2001.  The case was thereafter returned to the Board in April 
2002.  


REMAND

There has been a change in the law during the pendency of the 
veteran's claim.  The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2002).  The 
provisions of these regulations apply to these claims.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
veteran must be afforded notice of the provisions of the VCAA 
including as applicable to his case.  The veteran must also 
be afforded notice of evidence that has been obtained by VA 
and that which he needs to obtain in furtherance of his 
claim, pursuant to development requirements as delineated in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

The Board afforded the veteran notice of the VCAA by a letter 
sent to him in September 2002.  The United States Court of 
Appeals for the Federal Circuit has since held that the 
provisions of 38 C.F.R. §§ 19.9(a)(2) (2002) are invalid, and 
the Board is not permitted to consider evidence on appeal 
absent either initial consideration of that evidence by the 
RO or the appellant's initial waiver of that additional 
evidence prior to Board adjudication.  Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304 (Fed. 
Cir. May 1, 2003).  As additional evidence has been submitted 
without a waiver, a remand is required.

Accordingly, while the Board has provided the veteran notice 
of the VCAA, the claim must still be reviewed by the RO in 
light of the change in law, prior to adjudication by the 
Board.  Additional evidence has also been submitted into the 
record since the RO's last review of the case in its July 
2001 supplemental statement of the case.  Hence, initial RO 
review of the claim in light of the additional evidence is 
required.  An adverse finding by the Board on matters not 
considered by the RO based on statutes, regulations or 
analyses not considered by the RO raises questions whether 
the appellant's procedural rights to notice, a hearing, and 
to submit evidence have been abridged.  Id.; VCAA.   

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the claims file 
and ensure that all additional evidentiary 
development action required by the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and 
implementing regulations is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) are 
satisfied.  The RO should also refer to any 
pertinent guidance, including Federal 
Regulations, that have been provided.  The 
veteran must also be afforded notice of what 
VA has done and will do, and what the veteran 
needs to do in furtherance of his claims, 
pursuant to development requirements as 
delineated in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  After completion of all of the 
above, and after any other appropriate 
development, the RO should readjudicate 
the appealed claim on the merits.  If 
the determinations remains adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  Consideration must be given 
to application of the staged ratings 
doctrine announced in Fenderson v. West, 
12 Vet. App. 119 (1999).  They should be 
afforded the applicable time to respond.  
Particular care and attention must be 
afforded to ensuring that the veteran 
has been provided complete notice of 
what VA will do and what the claimant 
must do.  Quartuccio.

Thereafter, the case should be returned to the Board after 
compliance with all appropriate appellate procedure.  No 
action is required of the veteran until he is further 
notified.  In reaching these conclusions the Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

